Exhibit 99.2 Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Investment Recovery Property Servicing Agreement) ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. Entergy Louisiana,LLC, as Servicer For the Month Ended: June 30, 2012: Investment Cost RecoveryGroup Total IRC’s Collected $2,334,809.78 IRC’s Remitted $2,266,230.97* *Includes $192,032.20 collected in May and remitted in June.Difference between total collected and total remitted amount reflects $260,611.01 collected in June and remitted in July. Capitalized terms used herein have their respective meanings set forth in the Investment Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of July 2012. ENTERGY LOUISIANA,LLC, as Servicer By:/s/ Frank Williford Name:Frank Williford Title:Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Investment Recovery Property Servicing Agreement) ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. Entergy Louisiana,LLC, as Servicer For the Month Ended: July 31, 2012: Investment Cost RecoveryGroup Total IRC’s Collected $3,031,604.28 IRC’s Remitted $2,899,232.66* *Includes $260,611.01 collected in June and remitted in July.Difference between total collected and total remitted amount reflects $392,982.63collected in July and remitted in August. Capitalized terms used herein have their respective meanings set forth in the Investment Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of August, 2012. ENTERGY LOUISIANA,LLC, as Servicer By:/s/ Frank Williford Name:Frank Williford Title:Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Investment Recovery Property Servicing Agreement) ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. Entergy Louisiana,LLC, as Servicer For the Month Ending August 31, 2012: Investment Cost RecoveryGroup Total IRC’s Collected $3,091,676.63 IRC’s Remitted $3,279,460.45* *Includes $392,982.63collected in July and remitted in August.Difference between total collected and total remitted amount reflects $205,198.81collected in August and remitted in September. Capitalized terms used herein have their respective meanings set forth in the Investment Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of September, 2012. ENTERGY LOUISIANA,LLC, as Servicer By:/s/ Frank Williford Name:Frank Williford Title:Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Investment Recovery Property Servicing Agreement) ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. Entergy Louisiana,LLC, as Servicer For the Month Ended: September 30, 2012: Investment Cost RecoveryGroup Total IRC’s Collected $2,860,877.09 IRC’s Remitted $2,696,716.38* *Includes $205,198.81 collected in August and remitted in September.Difference between total collected and total remitted amount reflects $369,359.52 collected in September and remitted in October. Capitalized terms used herein have their respective meanings set forth in the Investment Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of October 2012. ENTERGY LOUISIANA,LLC, as Servicer By:/s/ Frank Williford Name:Frank Williford Title:Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Investment Recovery Property Servicing Agreement) ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. Entergy Louisiana,LLC, as Servicer For the Month Ended: October 31, 2012: Investment Cost RecoveryGroup Total IRC’s Collected $3,016,258.74 IRC’s Remitted $3,233,979.69* *Includes $369,359.52 collected in September and remitted in October.Difference between total collected and total remitted amount reflects $151,638.57 collected in October and remitted in November. Capitalized terms used herein have their respective meanings set forth in the Investment Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of November 2012. ENTERGY LOUISIANA,LLC, as Servicer By:/s/ Frank Williford Name:Frank Williford Title:Director, Financings and Asst. Treasurer
